THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.



 
Right to Purchase ________shares of Common Stock of Ever-Glory International
Group, Inc. (subject to adjustment as provided herein)



CLASS A COMMON STOCK PURCHASE WARRANT
 

No. 2007-001  
Issue Date: July __, 2007

       
EVER-GLORY INTERNATIONAL GROUP, INC., a corporation organized under the laws of
the State of Florida (the “Company”), hereby certifies that, for value received,
_______________________________________, or its assigns (the “Holder”), is
entitled, subject to the terms set forth below, to purchase from the Company at
any time after the Issue Date until 5:00 p.m., E.S.T. on the fifth anniversary
of the actual effective date of the Registration Statement covering the shares
issuable upon exercise this Warrant, as described in the Subscription
Agreement (the “Expiration Date”), up to _____________ fully paid and
nonassessable shares of the common stock of the Company (the “Common Stock”),
$0.0001 par value per share at a per share purchase price of $0.__. The
aforedescribed purchase price per share, as adjusted from time to time as herein
provided, is referred to herein as the "Purchase Price." The number and
character of such shares of Common Stock and the Purchase Price are subject to
adjustment as provided herein. The Company may reduce the Purchase Price without
the consent of the Holder. Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in that certain Subscription Agreement
(the “Subscription Agreement”), dated as of June __, 2007, entered into by the
Company and the Holder.


As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:
 
(a) The term “Company” shall include Ever-Glory International Group, Inc. and
any corporation which shall succeed or assume the obligations of Ever-Glory
International Group, Inc. hereunder.
 
(b) The term “Common Stock” includes (a) the Company's Common Stock, $0.0001 par
value per share, as authorized on the date of the Subscription Agreement, and
(b) any other securities into which or for which any of the securities described
in (a) may be converted or exchanged pursuant to a plan of recapitalization,
reorganization, merger, sale of assets or otherwise.
 
(c) The term “Other Securities” refers to any stock (other than Common Stock)
and other securities of the Company or any other person (corporate or otherwise)
which the holder of the Warrant at any time shall be entitled to receive, or
shall have received, on the exercise of the Warrant, in lieu of or in addition
to Common Stock, or which at any time shall be issuable or shall have been
issued in exchange for or in replacement of Common Stock or Other Securities
pursuant to Section 4 or otherwise.
 
(d) The term “Warrant Shares” shall mean the Common Stock issuable upon exercise
of this Warrant.
 
1

--------------------------------------------------------------------------------


 
1. Exercise of Warrant.
 
1.1. Number of Shares Issuable upon Exercise. From and after the Issue Date
through and including the Expiration Date, the Holder hereof shall be entitled
to receive, upon exercise of this Warrant in whole in accordance with the terms
of subsection 1.2 or upon exercise of this Warrant in part in accordance with
subsection 1.3, shares of Common Stock of the Company, subject to adjustment
pursuant to Section 4.
 
1.2. Full Exercise. This Warrant may be exercised in full by the Holder hereof
by delivery of an original or facsimile copy of the form of subscription
attached as Exhibit A hereto (the “Subscription Form”) duly executed by such
Holder and delivery within two days thereafter of payment, in cash, wire
transfer or by certified or official bank check payable to the order of the
Company, in the amount obtained by multiplying the number of shares of Common
Stock for which this Warrant is then exercisable by the Purchase Price then in
effect. The original Warrant is not required to be surrendered to the Company
until it has been fully exercised.
 
1.3. Partial Exercise. This Warrant may be exercised in part (but not for a
fractional share) by surrender of this Warrant in the manner and at the place
provided in subsection 1.2 except that the amount payable by the Holder on such
partial exercise shall be the amount obtained by multiplying (a) the number of
whole shares of Common Stock designated by the Holder in the Subscription Form
by (b) the Purchase Price then in effect. On any such partial exercise provided
the Holder has surrendered the original Warrant, the Company, at its expense,
will forthwith issue and deliver to or upon the order of the Holder hereof a new
Warrant of like tenor, in the name of the Holder hereof or as such Holder (upon
payment by such Holder of any applicable transfer taxes) may request, the whole
number of shares of Common Stock for which such Warrant may still be exercised
for the balance of.
 
1.4. Fair Market Value. Fair Market Value of a share of Common Stock as of a
particular date (the "Determination Date") shall mean:
 
(a) If the Company's Common Stock is traded on an exchange or is quoted on the
National Association of Securities Dealers, Inc. Automated Quotation ("NASDAQ"),
Global Market, the NASDAQ Capital Market or the American Stock Exchange, LLC,
then the closing or last sale price, respectively, reported for the last
business day immediately preceding the Determination Date;
 
(b) If the Company's Common Stock is not traded on an exchange or on the NASDAQ
Global Market, the NASDAQ Capital Market or the American Stock Exchange, Inc.,
but is traded in the over-the-counter market, then the average of the closing
bid and ask prices reported for the last business day immediately preceding the
Determination Date;
 
(c) Except as provided in clause (d) below, if the Company's Common Stock is not
publicly traded, then as the Holder and the Company agree, or in the absence of
such an agreement, by arbitration in accordance with the rules then standing of
the American Arbitration Association, before a single arbitrator to be chosen
from a panel of persons qualified by education and training to pass on the
matter to be decided; or
 
(d) If the Determination Date is the date of a liquidation, dissolution or
winding up, or any event deemed to be a liquidation, dissolution or winding up
pursuant to the Company's charter, then all amounts to be payable per share to
holders of the Common Stock pursuant to the charter in the event of such
liquidation, dissolution or winding up, plus all other amounts to be payable per
share in respect of the Common Stock in liquidation under the charter, assuming
for the purposes of this clause (d) that all of the shares of Common Stock then
issuable upon exercise of all of the Warrants are outstanding at the
Determination Date.
 
2

--------------------------------------------------------------------------------


 
1.5. Company Acknowledgment. The Company will, at the time of the exercise of
the Warrant, upon the request of the Holder hereof acknowledge in writing its
continuing obligation to afford to such Holder any rights to which such Holder
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant. If the Holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such Holder any such rights.
 
1.6. Trustee for Warrant Holders. In the event that a bank or trust company
shall have been appointed as trustee for the Holder of the Warrants pursuant to
Subsection 3.2, such bank or trust company shall have all the powers and duties
of a warrant agent (as hereinafter described) and shall accept, in its own name
for the account of the Company or such successor person as may be entitled
thereto, all amounts otherwise payable to the Company or such successor, as the
case may be, on exercise of this Warrant pursuant to this Section 1.
 
1.7 Delivery of Stock Certificates. etc. on Exercise. The Company agrees that
the shares of Common Stock purchased upon exercise of this Warrant shall be
deemed to be issued to the Holder hereof as the record owner of such shares as
of the close of business on the date on which this Warrant shall have been
surrendered and payment made for such shares as aforesaid. As soon as
practicable after the exercise of this Warrant in full or in part, and in any
event within three (3) business days thereafter (“Warrant Share Delivery Date”),
the Company at its expense (including the payment by it of any applicable issue
taxes) will cause to be issued in the name of and delivered to the Holder hereof
or as such Holder (upon payment by such Holder of any applicable transfer taxes)
may direct in compliance with applicable securities laws, a certificate or
certificates for the number of duly and validly issued, fully paid and
nonassessable shares of Common Stock (or Other Securities) to which such Holder
shall be entitled on such exercise, plus, in lieu of any fractional share to
which such Holder would otherwise be entitled, cash equal to such fraction
multiplied by the then Fair Market Value of one full share of Common Stock,
together with any other stock or other securities and property (including cash,
where applicable) to which such Holder is entitled upon such exercise pursuant
to Section 1 or otherwise. The Company understands that a delay in the delivery
of the Warrant Shares after the Warrant Share Delivery Date could result in
economic loss to the Holder. As compensation to the Holder for such loss, the
Company agrees to pay (as liquidated damages and not as a penalty) to the Holder
for late issuance of Warrant Shares upon exercise of this Warrant the amount of
$100 per business day after the Warrant Share Delivery Date for each $10,000 of
Exercise Price (and proportionately for other amounts) of Warrant Shares for
which this Warrant is exercised which are not timely delivered. The Company
shall pay any payments incurred under this Section in immediately available
funds upon demand. Furthermore, in addition to any other remedies which may be
available to the Holder, in the event that the Company fails for any reason to
effect delivery of the Warrant Shares by the Warrant Share Delivery Date, the
Holder may revoke all or part of the relevant Warrant exercise by delivery of a
notice to such effect to the Company whereupon the Company and the Holder shall
each be restored to their respective positions immediately prior to the exercise
of the relevant portion of this Warrant, except that the liquidated damages
described above shall be payable through the date notice of revocation or
rescission is given to the Company.
 
1.8 Buy-In. In addition to any other rights available to the Holder, if the
Company fails to deliver to a Holder the Warrant Shares as required pursuant to
this Warrant, within seven (7) business days after the Warrant Share Delivery
Date and the Holder or a broker on the Holder’s behalf, purchases (in an open
market transaction or otherwise) shares of common stock to deliver in
satisfaction of a sale by such Holder of the Warrant Shares which the Holder was
entitled to receive from the Company (a "Buy-In"), then the Company shall pay in
cash to the Holder (in addition to any remedies available to or elected by the
Holder) the amount by which (A) the Holder's total purchase price (including
brokerage commissions, if any) for the shares of common stock so purchased
exceeds (B) the aggregate Purchase Price of the Warrant Shares required to have
been delivered together with interest thereon at a rate of 12% per annum,
accruing until such amount and any accrued interest thereon is paid in full
(which amount shall be paid as liquidated damages and not as a penalty). For
example, if a Holder purchases shares of Common Stock having a total purchase
price of $11,000 to cover a Buy-In with respect to $10,000 of Purchase Price of
Warrant Shares to have been received upon exercise of this Warrant, the Company
shall be required to pay the Holder $1,000, plus interest. The Holder shall
provide the Company written notice indicating the amounts payable to the Holder
in respect of the Buy-In.
 
3

--------------------------------------------------------------------------------


 
2. Cashless Exercise.
 
(a) If a registration statement covering the shares issuable upon exercise of
this Warrant (as described in Section 11 of the Subscription Agreement)
(“Registration Statement”) is effective and the Holder may sell its shares of
Common Stock upon exercise hereof pursuant to the registration statement, this
Warrant may be exercisable in whole or in part for cash only as set forth in
Section 1 above. Commencing fifteen (15) months after the Issue Date, if such
Registration Statement is unavailable, then payment upon exercise may be made at
the option of the Holder either in (i) cash, wire transfer or by certified or
official bank check payable to the order of the Company equal to the applicable
aggregate Purchase Price, (ii) by delivery of Common Stock issuable upon
exercise of the Warrants in accordance with Section (b) below or (iii) by a
combination of any of the foregoing methods, for the number of Common Stock
specified in such form (as such exercise number shall be adjusted to reflect any
adjustment in the total number of shares of Common Stock issuable to the holder
per the terms of this Warrant) and the holder shall thereupon be entitled to
receive the number of duly authorized, validly issued, fully-paid and
non-assessable shares of Common Stock (or Other Securities) determined as
provided herein.
 
(b) Subject to the provisions herein to the contrary, if the Fair Market Value
of one share of Common Stock is greater than the Purchase Price (at the date of
calculation as set forth below), in lieu of exercising this Warrant for cash,
the holder may elect to receive shares equal to the value (as determined below)
of this Warrant (or the portion thereof being cancelled) by surrender of this
Warrant at the principal office of the Company together with the properly
endorsed Subscription Form in which event the Company shall issue to the holder
a number of shares of Common Stock computed using the following formula:
 
X = Y (A-B)
            A
 
Where X = the number of shares of Common Stock to be issued to the holder



 
Y =
the number of shares of Common Stock purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
exercised (at the date of such calculation)

 

 
A =
the average Fair Market Value of one share of the Company’s Common Stock for the
ten (10) trading days prior to the exercise date

 

 
B =
Purchase Price (as adjusted to the date of such calculation)

 
For purposes of Rule 144 promulgated under the 1933 Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued pursuant to the Subscription
Agreement.
 
3. Adjustment for Reorganization, Consolidation, Merger, etc.
 
3.1. Reorganization, Consolidation, Merger, etc. In case at any time or from
time to time, the Company shall (a) effect a reorganization, (b) consolidate
with or merge into any other person or (c) transfer all or substantially all of
its properties or assets to any other person under any plan or arrangement
contemplating the dissolution of the Company, then, in each such case, as a
condition to the consummation of such a transaction, proper and adequate
provision shall be made by the Company whereby the Holder of this Warrant, on
the exercise hereof as provided in Section 1, at any time after the consummation
of such reorganization, consolidation or merger or the effective date of such
dissolution, as the case may be, shall receive, in lieu of the Common Stock (or
Other Securities) issuable on such exercise prior to such consummation or such
effective date, the stock and other securities and property (including cash) to
which such Holder would have been entitled upon such consummation or in
connection with such dissolution, as the case may be, if such Holder had so
exercised this Warrant, immediately prior thereto, all subject to further
adjustment thereafter as provided in Section 4.
 
4

--------------------------------------------------------------------------------


 
3.2. Dissolution. In the event of any dissolution of the Company following the
transfer of all or substantially all of its properties or assets, the Company,
prior to such dissolution, shall at its expense deliver or cause to be delivered
the stock and other securities and property (including cash, where applicable)
receivable by the Holder of the Warrants after the effective date of such
dissolution pursuant to this Section 3 to a bank or trust company (a "Trustee")
having its principal office in New York, NY, as trustee for the Holder of the
Warrants.
 
3.3. Continuation of Terms. Upon any reorganization, consolidation, merger or
transfer (and any dissolution following any transfer) referred to in this
Section 3, this Warrant shall continue in full force and effect and the terms
hereof shall be applicable to the Other Securities and property receivable on
the exercise of this Warrant after the consummation of such reorganization,
consolidation or merger or the effective date of dissolution following any such
transfer, as the case may be, and shall be binding upon the issuer of any Other
Securities, including, in the case of any such transfer, the person acquiring
all or substantially all of the properties or assets of the Company, whether or
not such person shall have expressly assumed the terms of this Warrant as
provided in Section 4. In the event this Warrant does not continue in full force
and effect after the consummation of the transaction described in this
Section 3, then only in such event will the Company's securities and property
(including cash, where applicable) receivable by the Holder of the Warrants be
delivered to the Trustee as contemplated by Section 3.2.
 
3.4 Share Issuance. Until the Expiration Date, if the Company shall issue any
Common Stock except for the Excepted Issuances (as defined in the Subscription
Agreement), prior to the complete exercise of this Warrant for a price per share
less than the Purchase Price that would be in effect at the time of such issue,
then, and thereafter successively upon each such issue, the Purchase Price shall
be reduced to such other lower price for then outstanding Warrants. For the
purposes of this adjustment, the issuance of any security or debt instrument of
the Company carrying the right to convert such security or debt instrument into
Common Stock or of any warrant, right or option to purchase Common Stock shall
result in an adjustment to the Purchase Price upon the issuance of the
above-described security, debt instrument, warrant, right, or option if such
issuance is at a price lower than the Purchase Price in effect upon such
issuance and again at any time upon any subsequent issuances of shares of Common
Stock upon exercise of such conversion or purchase rights if such issuance is at
a price lower than the Purchase Price in effect upon such issuance. The
reduction of the Purchase Price described in this Section 3.4 is subject to the
provisions of, and in addition to the other rights of the Holder described in,
the Subscription Agreement.
 
4. Extraordinary Events Regarding Common Stock. In the event that the Company
shall (a) issue additional shares of the Common Stock as a dividend or other
distribution on outstanding Common Stock, (b) subdivide its outstanding shares
of Common Stock, or (c) combine its outstanding shares of the Common Stock into
a smaller number of shares of the Common Stock, then, in each such event, the
Purchase Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Purchase Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product so
obtained shall thereafter be the Purchase Price then in effect. The Purchase
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described herein in this Section 4. The number
of shares of Common Stock that the Holder of this Warrant shall thereafter, on
the exercise hereof as provided in Section 1, be entitled to receive shall be
adjusted to a number determined by multiplying the number of shares of Common
Stock that would otherwise (but for the provisions of this Section 4) be
issuable on such exercise by a fraction of which (a) the numerator is the
Purchase Price that would otherwise (but for the provisions of this Section 4)
be in effect, and (b) the denominator is the Purchase Price in effect on the
date of such exercise.
 
5

--------------------------------------------------------------------------------


 
5. Certificate as to Adjustments. In each case of any adjustment or readjustment
in the shares of Common Stock (or Other Securities) issuable on the exercise of
the Warrants, the Company at its expense will promptly cause its Chief Financial
Officer or other appropriate designee to compute such adjustment or readjustment
in accordance with the terms of the Warrant and prepare a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock (or Other Securities) issued or sold or deemed to have been issued
or sold, (b) the number of shares of Common Stock (or Other Securities)
outstanding or deemed to be outstanding, and (c) the Purchase Price and the
number of shares of Common Stock to be received upon exercise of this Warrant,
in effect immediately prior to such adjustment or readjustment and as adjusted
or readjusted as provided in this Warrant. The Company will forthwith mail a
copy of each such certificate to the Holder of the Warrant and any Warrant Agent
of the Company (appointed pursuant to Section 11 hereof).
 
6. Reservation of Stock, etc. Issuable on Exercise of Warrant; Financial
Statements. The Company will at all times reserve and keep available, solely for
issuance and delivery on the exercise of the Warrants, all shares of Common
Stock from time to time issuable on the exercise of the Warrant. This Warrant
entitles the Holder hereof to receive copies of all financial and other
information distributed or required to be distributed to the holders of the
Company's Common Stock.
 
7. Assignment; Exchange of Warrant. Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a "Transferor"). On the surrender
for exchange of this Warrant, with the Transferor's endorsement in the form of
Exhibit B attached hereto (the “Transferor Endorsement Form") and together with
an opinion of counsel reasonably satisfactory to the Company that the transfer
of this Warrant will be in compliance with applicable securities laws, the
Company will issue and deliver to or on the order of the Transferor thereof a
new Warrant or Warrants of like tenor, in the name of the Transferor and/or the
transferee(s) specified in such Transferor Endorsement Form (each a
"Transferee"), calling in the aggregate on the face or faces thereof for the
number of shares of Common Stock called for on the face or faces of the Warrant
so surrendered by the Transferor.
 
8. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of any such loss, theft or destruction of this Warrant, on delivery of
an indemnity agreement or security reasonably satisfactory in form and amount to
the Company or, in the case of any such mutilation, on surrender and
cancellation of this Warrant, the Company at its expense, twice only, will
execute and deliver, in lieu thereof, a new Warrant of like tenor.
 
9. Registration Rights. The Holder of this Warrant has been granted certain
registration rights by the Company. These registration rights are set forth in
the Subscription Agreement. The terms of the Subscription Agreement are
incorporated herein by this reference.
 
10. Maximum Exercise. The Holder shall not be entitled to exercise this Warrant
on an exercise date nor may the Company exercise its right to give a Call Notice
(as defined in Section 11) in connection with that number of Common Stock which
would be in excess of the sum of (i) the number of Common Stock beneficially
owned by the Holder and its affiliates on an exercise date or Call Date, and
(ii) the number of Common Stock issuable upon the exercise of this Warrant with
respect to which the determination of this limitation is being made on an
exercise date or Call Date, which would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the outstanding Common Stock on
such date. For the purposes of the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the foregoing, the Holder shall not be limited to aggregate exercises which
would result in the issuance of more than 4.99%. The restriction described in
this paragraph may be waived, in whole or in part, upon sixty-one (61) days
prior notice from the Holder to the Company to increase such percentage to up to
9.99%. The Holder may allocate which of the equity of the Company deemed
beneficially owned by the Subscriber shall be included in the 4.99% amount
described above and which shall be allocated to the excess above 4.99%.
 
6

--------------------------------------------------------------------------------


 
11. Call. The Company shall have the option to "call" the exercise of the
Warrant Shares issuable upon exercise of this Warrant (the "Warrant Call"), one
time only, in accordance with and governed by the following:
 
(a) The Company shall exercise the Warrant Call by giving to the Warrant Holder
a written notice of call (the "Call Notice") during the period in which the
Warrant Call may be exercised. The effective date of each Call Notice (the “Call
Date”) is the date on which notice is effective under the notice provision of
Section 14 of this Warrant.
 
(b) The Company's right to exercise the Warrant Call shall commence when all of
following criteria have been satisfied: (i) the Warrant Registration Statement
as defined in Section 11.1(iv) of the Subscription Agreement has been declared
effective by the Securities Exchange Comission, (ii) the Company’s stock is
included for trading and quotation on one of the following stock exchanges,
National Association of Securities Dealers Automated Quotations Global Market
(“NASDAQ-GM”), National Association of Securities Dealers Automated Quotations
Capital Market (“NASDAQ-CM”), American Stock Exchange (“AMEX”) and New York
Stock Exchange (“NYSE”) (each a “Major Market”), (iii) Volume Weighted Average
Price of the Company’s Common Stock on the Major Market as reported by
Bloomberg, L.P. for each of thirty (30) consecutive trading days preceding the
Call Date (“Lookback Period”) exceeds $0.50, and (iv) the daily trading volume
of the Company’s Common Stock as reported by Bloomberg, L.P. for each trading
day during the Lockback Period exceeds 2,500,000 shares.


(c) The number of shares of Common Stock to be issued upon exercise of the
Warrant which are subject to a Call Notice must be registered in a Registration
Statement effective from thirty (30) trading days prior to the Call Date and
through the date such Common Stock is actually delivered to the Warrant Holder
(“Delivery Date”).


(d) The Common Stock must be listed on the Major Market for the Lookback Period
and through the Delivery Date.
 
(e) The Company shall not have received a notice from the Major Market during
the ninety calendar days prior to the Call Date that the Company or its Common
Stock does not meet the requirements for continued quotation, listing or trading
on the Major Market.
 
(f) The Company and the Common Stock shall meet the requirements for continued
quotation, listing or trading on the Major Market for the Lookback Period and
through the Delivery Date.
 
(g) Unless otherwise agreed to by the Holder of this Warrant, a Call Notice must
be given to all Warrant Holders who receive Warrants similar to this Warrant (in
terms of exercise price and other principal terms) issued on or about the same
Issue Date as this Warrant, in proportion to the amounts of Common Stock which
may be purchased by the respective Warrant Holders in accordance with the
respective Warrants held by each.
 
7

--------------------------------------------------------------------------------


 
(h) The Warrant Holder shall exercise his Warrant rights and purchase the Called
Warrant Shares and pay for same within fourteen trading days after the Call
Date. If the Warrant Holder fails to timely pay the amount required by the
Warrant Call, the Company’s sole remedy shall be to cancel a corresponding
amount of this Warrant.
 
12. Warrant Agent. The Company may, by written notice to the Holder of the
Warrant, appoint an agent (a “Warrant Agent”) for the purpose of issuing Common
Stock on the exercise of this Warrant pursuant to Section 1, exchanging this
Warrant pursuant to Section 7, and replacing this Warrant pursuant to Section 8,
or any of the foregoing, and thereafter any such issuance, exchange or
replacement, as the case may be, shall be made at such office by such Warrant
Agent.
 
13. Transfer on the Company's Books. Until this Warrant is transferred on the
books of the Company, the Company may treat the registered holder hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.
 
14. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:
 

To Company:   Ever-Glory International Group, Inc.,
100 N. Barranca Ave # 810
West Covina, CA 91791,
Attn: Edward Kang
telecopier: (626)839-9118

 

With a copy by fax to:   Edgar D. Park, Esq.
Richardson & Patel LLP
10900 Wilshire Boulevard, Suite 500
Los Angeles, CA 90024
Fax: (310) 208-1154

 

To Holder:   To the addresses and fax numbers set forth
on the signature pages hereto

 

With a copy by fax to:   Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, New York 10176
Fax: (212) 697-3575

 
8

--------------------------------------------------------------------------------


 
15. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. This Warrant shall be construed and enforced in accordance with and
governed by the laws of New York. Any dispute relating to this Warrant shall be
adjudicated in New York County in the State of New York. The headings in this
Warrant are for purposes of reference only, and shall not limit or otherwise
affect any of the terms hereof. The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision.
 


 
[THIS SPACE INTENTIONALLY LEFT BLANK]
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.
 

        EVER-GLORY INTERNATIONAL GROUP INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:

 
10

--------------------------------------------------------------------------------


 
Exhibit A


FORM OF SUBSCRIPTION
(to be signed only on exercise of Warrant)
TO: EVER-GLORY INTERNATIONAL GROUP INC.
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase (check applicable box):
 

___   ________ shares of the Common Stock covered by such Warrant; or ___   the
maximum number of shares of Common Stock covered by such Warrant pursuant to the
cashless exercise procedure set forth in Section 2.

 
The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________. Such payment takes the form of (check applicable box or boxes):
 

___   $__________ in lawful money of the United States; and/or ___   the
cancellation of such portion of the attached Warrant as is exercisable for a
total of _______ shares of Common Stock (using a Fair Market Value of $_______
per share for purposes of this calculation); and/or ___   the cancellation of
such number of shares of Common Stock as is necessary, in accordance with the
formula set forth in Section 2, to exercise this Warrant with respect to the
maximum number of shares of Common Stock purchasable pursuant to the cashless
exercise procedure set forth in Section 2.

 
The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to
___________________________________________________________________________________________________________
whose address is
_______________________________________________________________________________________________________.


The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the "Securities Act"), or pursuant to an exemption from
registration under the Securities Act.


Dated:___________________
_______________________________________
(Signature must conform to name of holder as specified on the face of the
Warrant)
 
_______________________________________
_______________________________________
(Address)



11

--------------------------------------------------------------------------------



Exhibit B



FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)
 
For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading "Transferees" the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of EVER-GLORY INTERNATIONAL GROUP INC. to which the within Warrant relates
specified under the headings "Percentage Transferred" and "Number Transferred,"
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of EVER-GLORY
INTERNATIONAL GROUP INC. with full power of substitution in the premises.
 


Transferees
Percentage Transferred
Number Transferred
                 





Dated: ______________, ___________
 
 
 
Signed in the presence of:
 
_________________________________________
(Name)
 
 
ACCEPTED AND AGREED:
[TRANSFEREE]
 
 
_________________________________________
(Name)
 
_________________________________________
(Signature must conform to name of holder as specified on the face of the
warrant)
 
 
 
_________________________________________
_________________________________________
(address)
 
_________________________________________
_________________________________________
(address)



12

--------------------------------------------------------------------------------


 